Title: James Madison to M. L. Tracie, 11 August 1828
From: Madison, James
To: Tracie, M. L.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Augst. 11. 1828
                            
                        
                        
                            
                        I have recd. your letter of the 7th. instant. Where a number of candidates present themselves, as in the case
                            to which it relates, particular explanations of the failures or preferences might be as embarrassing, as they are unusual.
                            It may save you from misapprehensions to state that the recommendations in your behalf, as did those in behalf of others,
                            received the respectful consideration of the Board of Visitors; but that it was finally determined, to assign the
                            Department of Ancient Languages, for one year, to a distinguished pupil of Professor Long: keeping open, for a permanent
                            appointment the field of choice, embracing both Europe & the U. States. Your recommendatory papers, now in the
                            hands of the Secretary of the Board, will be forwarded, as you request, as soon as obtained from him.
                        I sympathize Sir, with the indisposition from which I hope you are recovering; and with my thanks for your good
                            wishes offer a sincere return of mine
                        
                        
                            
                                J. M.
                            
                        
                    